DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “wherein the at least one hair holding protrusion does not extend from said at least one elongate pickup portion when viewing the plane in an overhead plan view of the plane”; however, this language is confusing because regardless of which plane one views the device from that does not change the fact that the preceding claim requires the “hair holding protrusion protruding from a downward facing side of said at least one elongate pickup portion” (claim 1, fifth clause). If this is supposed to mean that the protrusion is not visible when viewing the device from an overhead plan view, then the claim should be amended to recite that the “hair holding protrusion is not visible when viewing the plane in an overhead plan view of the plane”. Clarification or correction is requested.
	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 6866046).
Claim 1: Gueret discloses a hair pickup tool (see Fig 14 & annotations) for picking up strands of eyelash and eyebrow hair (see abstract & Col 3, 10-16), the tool comprising: a base portion (6+5) an upright stem portion (60) extending upright from the base portion (see annotations); and a plurality of elongate pickup portions (11) projecting from the upright stem portion (see annotations), wherein each of the elongate pickup portions extends obliquely sideways from the upright stem portion (see annotations) away from the base portion at a first angle of inclination of 10-70o relative to a plane perpendicular to an upright vertical extending direction of the upright stem portion (see annotations). Each of the elongate pickup portions is provided with at least one hair holding protrusion (see annotations) protruding from a downward-facing side of its elongate pickup portion (see annotations). The upright stem portion extends 

    PNG
    media_image1.png
    502
    584
    media_image1.png
    Greyscale

Claim 2: Gueret discloses the at least one hair holding protrusion can include a plurality of the hair holding protrusions (see 11, Fig 15 & 11, Fig 17) with at least one of the protrusions being provided at a free end portion of the opposite end portions of the downward-facing side of its elongate pickup portion (see Figs 15 & 17). 
Claim 4: Gueret further discloses at least one but not all, of the plurality of elongate pickup portions to project obliquely sideways at a second angle of inclination (see elongate pickup portion at distal-most location on applicator) that is different from the first angle of inclination relative to the plane (see annotations). 
Claim 7: Gueret discloses the elongate pickup portions to project from the upright stem portion by a length of 0.5-15mm (Col 3, 22-33), which encompasses applicant’s claimed range of 2-15mm. 
Claim 9: Gueret discloses the base portion including a handle portion (5) on a side thereof opposite to the upright stem portion and the upright stem portion extends upright from the base portion along the vertical direction of a central axis of the handle portion (see annotations). 
Claim 10: Gueret discloses a cross-sectional area of the upright stem portion in the plane to be less than half a maximum cross-sectional area of the base portion (5+6) in an overhead plan view of the pickup tool (see Figs 1 & 14 & annotations). 
Claim 11: Gueret discloses the upright stem portion to be thicker at the base portion and then to taper towards the distal free end of the upright stem portion where the elongate pickup portions attach (see Figs 1 & 14 & annotations). 
Claim 12: Gueret discloses the upright stem portion (60) is shorter in length in the upright extending direction (central axis of Fig 2) than the base portion (5+6, see Fig 2). 
Claim 13: Gueret discloses the upright stem portion can have a curved longitudinal axis (see Fig 14) or a rectilinear longitudinal axis (see Fig 15), and in both cases, a large protrusion is placed at both ends with the elongate pickup portions located there between, such that with a rectilinear longitudinal axis, the at least one hair holding protrusion would not be visible when viewing the plane in an overhead plan view of the plane because the protrusion at the distal-most end of the upright stem portion would obscure the elongate pickup portions from view thereby meeting the claim limitations. 
Response to Arguments
Applicant’s arguments filed 4/8/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772